*268On Petition for Rehearing.
Ibach, J.
Counsel for appellant have filed a petition for a rehearing, and a brief in support thereof, and they earnestly insist that the decision of this court contravenes the ruling precedent of the Supreme Court, as announced in the cases cited in their brief. We cannot agree with counsel in this contention. We have examined the cases referred to by them, and we firmly conclude that they are not in conflict with the views expressed in our original opinion.
1. It is a principle of law, well settled in this State, that the delivery of a deed to a third person, the grantor intending to relinquish all control over it, is such a delivery as to vest title in the grantee, and when such grantee is an infant, and the conveyance is a beneficial one, a presumption of acceptance arises at once. Vaughan v. Godman (1884), 94 Ind. 191, and the numerous authorities there cited; Vaughan v. Godman (1885), 103 Ind. 499; St. Clair v. Marquell (1903), 161 Ind. 56. Applying the rule just stated to the ease before us, it must be conceded that the conveyance involved was a deed of general warranty, delivered to a third person with positive directions for her to hold it until the grantor’s death, then to have it recorded.
The grantor reserved to himself no right to retake possession of it, and by the manner of its delivery he lost all control and authority over it. With such positive facts before us, this court could not do otherwise than to hold the deed to be a valid one, taking effect at the time of the delivery to said third person.
5. The deed was not recorded for more than ninety days after its execution, but under the law of Indiana the only persons against whom unrecorded deeds are by statute declared to be fraudulent and void are “subsequent purchasers, lessees or mortgagees.” The section of the statute regulating the recording of deeds and *269mortgages reads as follows: “Every conveyance or mortgage of lands or of any interest therein, and every lease for more than three years, shall be recorded in the recorder’s office of the county where such lands shall be situated; and every conveyance or lease not so recorded in forty-five days from the execution thereof, shall be fraudulent and void as against any subsequent purchaser, lessee or mortgagee in good faith and for a valuable consideration.” §3962 Burns 1908, §2931 R. S. 1881.
General creditors are not included within the provisions of the act, and its terms eanpot be so broadened and extended as to include them.
Appellant, being a general creditor, is not such a person against whom the instrument is'by statute declared to be null and void.
In the case of State Bank v. Backus (1903), 160 Ind. 682, 695, the Supreme Court of this State said: “The fraud which renders the instrument void as to general creditors is not the failure to record it, but the dishonest or illegal intent with which it was executed and received. It is settled in this State that, in the absence of express fraud, the failure of a mortgagee to record a mortgage within the time fixed by the statute will not, as against the general creditors of the mortgagor, either prior or subsequent, render it invalid. * * * The withholding of a mortgage from record is a fact which may be shown in connection with other facts tending to establish fraud in the execution of the instrument. * * * The giving of credit by the appellant to Backus, and its inability to collect its claims, cannot be justly attributed to the failure of Mrs. Backus to have her deed placed on record, nor can they fairly be regarded as the natural and probable consequences of that omission. In giving credit to Backus the appellant may have been influenced by many other considerations, such as his previous standing and character in the business community, his general reputation as a man of property, and his promptness *270and integrity in former dealings with, the bank. The court did not find that if the appellant had known that the deed had been executed, it would not have made the loans to Backus or to his firm.”
3. In the case before us, the trial court failed to find the existence of fraud in the conduct of the parties in the execution of the deed in question, and since the record fails to furnish any facts from which fraud could be inferred, we find no reason to change the conclusion contained in our original opinion.
The petition for a rehearing is overruled.